Hooker, J.
The plaintiff brought his action against
the defendant, in justice's court, upon a promissory note signed by herself and husband. She defends upon the ground that the consideration for the note was services *536rendered under a contract between plaintiff and her husband. The court directed a verdict for the defendant, and the only question here is whether there was any evidence improperly admitted or ■ excluded to the injury of the plaintiff.
The facts are substantially as follows. The defendant was the legal owner of a farm, upon which she resided with her husband and family. The husband worked the place, but under no lease or arrangement with his wife, unless one is to be inferred from her statement that she was satisfied to let him manage the farm so long as he supported the family. The plaintiff hired to the husband, and worked upon the farm, and upon another parcel of land near by, owned by a Mrs. Johnson, but worked by Bray. He was paid $100 upon his work, receiving from *537tbe husband a check upon a bank, signed “Amelia Bray, per B. B.” The defendant is not shown to have known anything about this payment. Afterwards, plaintiff and Bray settled, and Bray gave plaintiff the note in question, taking a receipt in full as follows:
“Received of B. Bray his note for $177.70, in full for all demands against him up to date.
“December 15, 1890. Thomas O’Donnell.”
Several questions were asked, and answers properly excluded, as it was clear that the answers sought were conclusions which the jury, only, cou.ld‘ be permitted to draw. It is unnecessary to discuss them at length, and we pass them with the remark that we find no error in these rulings.
The evidence in the case seems to go no further than *538“to show that the defendant allowed her husband to use the farm as a means of obtaining a livelihood for himself and family; and, unless we are to say that the fact of her ownership is to make her liable for work upon the farm, the debt was not hers. Not an act or statement of hers is shown which tends to prove that the farm was being worked by or for her, and, while the. $100 check was drawn in her name, there is nothing to show that she authorized it; and, if she did so, it may have been as an accommodation to her husband. If she chose to allow him to pay $100 of her money upon his indebtedness, she does not thereby make herself liable to pay more. The debt being one of the husband, her promise was not a binding one.
The judgment of the circuit court must be affirmed.
The other Justices concurred.